Citation Nr: 0415406	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected hearing loss disability of the left ear.

2.  Entitlement to service connection for a claimed hearing 
loss disability of the right ear.

3.  Entitlement to service connection for a claimed left knee 
disability.

4.  Entitlement to service connection for a claimed bilateral 
shoulder condition.

5.  Entitlement to service connection for a claimed 
depressive disorder, to include on a secondary basis, as due 
to a service-connected right knee condition.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a claimed back 
condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2002, the veteran withdrew his claim of service 
connection for fibromyalgia.

At his July 2003 video teleconference hearing, the veteran 
indicated that he wished to file a claim of service 
connection for tinnitus.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The record also suggests that the veteran may be 
seeking service connection for post-traumatic stress disorder 
(PTSD), though this is not clear.  As the issue of service 
connection for PTSD has not been procedurally developed, the 
Board is referring it to the RO for initial adjudication. Id.

In August 2003, the veteran waived initial RO consideration 
of the new evidence submitted after his video teleconference 
hearing.  38 C.F.R. § 20.1304 (c) (2003).  

As set forth below, the issues of entitlement to service 
connection for a left knee disability, entitlement to service 
connection for a bilateral shoulder disability, entitlement 
to service connection for depression, and entitlement to an 
increased rating for left ear hearing loss are being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is shown to be 
related to his active duty service.

2.  By June 1993 rating decision, the RO denied the veteran's 
claim of service connection for a back disability; although 
he was notified of this decision that month, he did not file 
an appeal within one year thereafter.

3.  Evidence received since the June 1993 denial of service 
connection for a back disability bears directly and 
substantially on the specific matter under consideration, is 
not cumulative or redundant, and is, by itself and in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran's low back disability is not shown to be 
related to his active duty service.





CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

3.  New and material evidence has been received to warrant 
reopening the claim of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

4.  The veteran's low back disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  VCAA also provides that those 
claiming VA benefits are entitled to adequate notice of their 
rights and responsibilities under the Act.  38 U.S.C.A. 
§ 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a video teleconference 
hearing before a the undersigned.  Further, by March 2001 
letter, January 2002 statement of the case, and July 2002 and 
February 2003 supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
the March 2001 letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board also points out that, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) reveals that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims). 

In an March 2001 letter from the RO to the veteran, on pages 
one and two, he was informed of the evidence needed to 
establish entitlement (the first element), on the second and 
third pages the RO indicates what the VA would do to obtain 
evidence for the claim (the second element), on page three of 
the letter the RO indicates what evidence was still needed 
from the veteran (the third element), and on pages three and 
four of the March 2001 letter the RO asks the veteran to 
identify all private and VA treatment relevant to the claim 
(the fourth element).  Thus, the March 2001 letter from the 
RO to the veteran meets all four of the elements for VCAA 
notice identified in Pelegrini.  All other communications 
from the RO to veteran provide additional notice to the 
veteran regarding the four elements of VCAA notice.  Further, 
the Board was in direct contact with the veteran in July 2003 
at his hearing, providing the veteran with additional notice 
beyond the above.  

In Pelegrini, Court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that the Secretary failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.

The VCAA notice in this case was provided in March 2001.  The 
rating action was issued in September 2001.  Consequently, 
there was pre-RO-decision notice regarding the VCAA prior to 
the RO's initial decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In 
this regard, the Board points out that it is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Factual Background 

On July 1956 enlistment medical examination report, no 
disabilities were noted.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  The 
Board notes that the veteran reported no health-related 
complaints other than a history of mumps on the corresponding 
report of medical history.

October 1962 service medical records reflect a diagnosis of 
lumbosacral strain.  Apparently, low back pain began at home 
while the veteran was carrying a box of garbage.  An X-ray 
study of the back dated that month was within normal limits.  

On June 1964 report of medical history, no pertinent 
disabilities or complaints were noted.  The June 1964 medical 
examination report indicates a perfect PULHES physical 
profile and an "A" physical fitness category.

The veteran reported no relevant disabilities on February 
1967 and May 1970 medical history reports, and perfect PULHES 
physical profiles and physical fitness categories of "A" 
were assessed pursuant to contemporaneous medical 
examinations.  

On March 1976 report of medical history completed prior to 
retirement, the veteran indicated that he served as a jet 
engine technician.  He complained of hearing loss, swollen or 
painful joints, and a "trick" or locked knee.  On the 
corresponding medical examination report, right ear puretone 
thresholds were 10, 10, 5, 5, and 10 at 500, 1000, 2000, 
3000, and 4000 Hertz respectively.  The examiner indicated 
that "swollen or painful joints" and trick knee referred to 
the right knee and that the veteran suffered from mild high 
frequency hearing loss.  Again a perfect PULHES physical 
profile and an "A" physical fitness category were assessed.

An April 1992 X-ray study of the lumbosacral region revealed 
a normal lumbar spine.

In February 1993, L5 radiculopathy was diagnosed.

On April 1993 VA spinal examination, the veteran complained 
of low back pain since 1963.  Pursuant to a magnetic 
resonance imaging (MRI) and computed tomography (CT) 
myelogram, the examiner diagnosed bulging discs at L4-5 with 
no evidence of herniation and no radicular symptoms.

By June 1993 rating decision, the RO denied service 
connection for a back condition.  The veteran was informed of 
the RO's determination that month but failed to initiate a 
timely appeal, and the decision became final.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103.  All evidence 
related to the veteran's low back that follows was submitted 
after June 1993.
 May 1992 private medical records reflect that the veteran 
suffered an on-the-job low back injury in April 1992.  In 
August 1992, the veteran underwent a lumbar epidural steroid 
injection.  

A January 1993 private medical notation reflects that the 
injury occurred while the veteran was pushing a large, heavy 
machine.  Another private medical record dated that month 
indicates a diagnosis of left side L4-5 disc rupture.

In April 1993, the veteran underwent another lumbar epidural 
steroid injection at left L4-5.  The postoperative diagnosis 
was herniated disc at L4-5 with L5 left radiculopathy. 

April, May and June 1993 records from the Carolina Spine 
Institute reveal back and leg pain.

In a September 1999 private medical examination report, L.E. 
Forrest, M.D. indicated that it was difficult to determine 
the causation of the veteran's low back disability.  However, 
as adverse low back symptomatology had persisted since an 
injury in 1992 and due to the absence of subsequent injury, 
it appeared that the veteran's current disability was related 
to the 1992 incident.  

An October 1999 MRI revealed significant spondylosis and 
degenerative changes at L4-5.  The examiner stated that 
causation could not be determined definitively from the MRI; 
however, according to him, it appeared that the veteran's low 
back disability stemmed from the 1992 low back injury.

An August 2000 opinion of Dr. G.L. Cogar, a psychologist and 
forensic examiner employed by the Carolina Spine institute 
reflected that the veteran was receiving treatment for a low 
back disability and for depression stemming from chronic pain 
related to the low back, knees, and shoulder.  Dr. Cogar 
stated that pursuant to a review of the service medical 
records it appeared that the veteran's low back disability 
originated in service and was exacerbated by post-service 
injuries.

A January 2001 report of M.D. Netherton, M.D. indicates that 
the veteran complained of lumbosacral pain that began eight 
years prior.  The veteran reported lumbar spine surgery in 
1997 and 1998 that did not produce significant relief.  As 
well, the veteran reported multiple lumbosacral epidural 
steroid injections.  Dr. Netherton diagnosed degenerative 
lumbar spine disease and prescribed analgesics.

On February 2001 VA orthopedic examination, the veteran 
complained of low back pain since 1963.  The examiner opined 
that due to the lack of continuity of low back symptomatology 
between 1972 and 1992, the veteran's low back disability was 
not related to service.  Rather, it was related to the 1992 
on-the-job injury.

On February 2001 VA audiologic examination, the veteran 
reported a long history of noise exposure in service where he 
spent 20 years in the proximity of jet engines.  Following 
service, he worked at a Navy shipyard for 18 years and was 
exposed to shipyard noise.  Right ear hearing loss was as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
RIGHT
10
15
30
55
70
43

Right ear speech recognition was 88 percent.

In April 2001, the veteran submitted copies of the October 
1962 service medical records reflecting lumbosacral strain.

By September 2001 rating decision, the RO denied, in 
pertinent part, service connection for right ear hearing loss 
and service connection for a low back disability.

A January 2002 opinion of a private audiologist reflected 
that it was more likely than not that the veteran's bilateral 
hearing loss was related to service.  The audiologist 
explained that she came to that conclusion due to the 
veteran's history of significant noise exposure in service.

In a January 2002 statement, Dr. Netherton indicated that the 
veteran's lumbar degeneration and arthrosis developed over a 
long period of time and was secondary to work and lifestyle 
and originated in service.

A December 2002 MRI of the lumbar spine revealed degenerative 
disk disease and faceted arthropathy at L4-5 creating central 
spinal stenosis.  A December 2002 private medical examination 
report indicated loss of lumbar spine range of motion.

A February 2003 report of T.P. Joye, M.D. indicates a 
diagnosis of low back pain with lumbar radiculopathy and 
possible sacroiliac joint pain and possible facet joint 
disease of the lumbar spine.  Dr. Joye did not provide an 
opinion regarding etiology.

In July 2003, the veteran testified at a hearing before the 
undersigned.  He stated that right ear hearing loss was due 
to noise exposure in service.  He indicated that he spent his 
career working on jet engines.  With respect to his low back, 
he asserted that he suffered an initial injury in service, 
and that his low back disability began at that time.

Right Ear Hearing Loss

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

According to the February 2001 VA audiologic examination 
results, the veteran suffers from right ear hearing loss 
within the meaning of VA law and regulations.  38 C.F.R. 
§ 3.385.  The February 2001 examination report, however, does 
not contain an opinion regarding the etiology of the 
veteran's right ear hearing loss.  The Board will thus rely 
on the January 2002 private audiologic opinion indicating 
that right ear hearing loss is related to noise exposure in 
service.  Because the evidence reflects a nexus between the 
veteran's present right ear hearing loss and service, service 
connection for right ear hearing loss is granted.  38 C.F.R. 
§ 3.303.

The veteran served as a jet engine mechanic for 20 years, and 
the Board can reasonably conclude that he was exposed to 
excessive noise for two decades.  Moreover, the January 2002 
medical opinion indicates a nexus between right ear hearing 
loss and service.  There is no credible evidence to the 
contrary.  Thus, it is at least as likely as not that right 
ear hearing loss originated in service, and the veteran must 
prevail in such situations.  

In reviewing this case, in light of the decision above, the 
veteran may wish to have his hearing loss reevaluated in 
order to determine if his bilateral hearing loss warrants a 
compensable evaluation.  In any event, this issue is not 
before the Board at this time. 

Low Back Disability

As noted above, the veteran's claim of service connection for 
a low back disability was previously denied in a final June 
1993 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case. 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  Once it has been determined 
that a claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly 
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in June 1993.  

In this case, the additional evidence received after the May 
June 1993 rating decision consists of voluminous private 
medical records reflecting a 1992 on-the-job injury and 
ensuing treatment, diagnostic test results, diagnoses 
pertinent to the low back, and several medical opinions 
regarding the etiology of the veteran's low back disability.  
The record also contains the veteran's July 2003 hearing 
testimony and copies of service medical records that were 
already part of the record before the final June 1993 
decision.  

Because the bulk of this evidence was not of record before 
the June 1993 rating decision, it is new within the meaning 
of applicable law and regulations.  See Evans, 9 Vet. App. at 
283.  

After careful consideration, the Board finds that the new 
evidence is also material for it is probative of the issue at 
hand, and there is a reasonable possibility that the outcome 
on the merits would be changed with regard to the issue on 
appeal.  Dolan, 9 Vet. App. at 361; Evans, 9 Vet. App. at 
283.  The Board notes that the new evidence includes 
undisputed diagnoses with respect to the veteran's low back, 
and a private medical opinion indicating that his low back 
disability could have originated in service.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran has provided 
testimony on this issue and has reviewed all evidence before 
the Board at this time.  The veteran's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Board 
finds that the veteran would not be prejudiced by the 
adjudication of his claim at this time.  Accordingly, there 
is no basis for an additional delay in the adjudication of 
this case and the Board will proceed with the adjudication of 
the claim on a de novo basis.

As outlined above, service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board does not dispute that the veteran suffered a low 
back injury in service in October 1962.  The March 1976 
retirement examination report, however, indicates a normal 
low back.  The record reflects an on-the-job injury in April 
1992,
and a post-service diagnosis pertinent to the low back is 
first noted in February 1993 when the veteran was found to be 
suffering from L5 radiculopathy.  An April 1993 MRI and a CT 
myelogram conducted that month revealed bulging discs at L4-
5.  

Despite the presence of a low back disability, however, 
service connection for a low back disability cannot be 
granted.  In a September 1999 opinion, Dr. Forrest opined 
that the veteran's current low back disability stemmed from 
the 1992 injury as complaints of adverse low back 
symptomatology began after the date of injury.  An October 
1999 private medical opinion also indicated that the 
veteran's current low back disability likely originated in 
1992.  Finally, the February 2001 VA medical examination 
report indicated a lack of nexus between the veteran's 
present low back disability and service.  The VA examiner 
concluded that because the record was silent with respect to 
the low back between 1972 and 1992 the veteran's low back 
disability was not likely related to service.  Rather, 
according to the examiner it was related to the 1992 on-the-
job injury.  Due to the lack of nexus between the veteran's 
current low back disability and service, service connection 
for that disability is denied.  38 C.F.R. § 3.303.

The Board recognizes the presence of professional opinions 
indicating a relationship between the veteran's low back 
disability and service.  Dr. Cogar reviewed the veteran's 
service medical records and concluded that the veteran's 
original low back disability began in service and was 
aggravated thereafter.  In January 2002, Dr. Netherton opined 
that the veteran's low back disability developed over a long 
period of time and originated in service.  

Despite the foregoing, the Board credits the VA medical 
opinion (and other evidence) as it is based on a review of 
the record and is fully substantiated.  Dr. Cogar had 
apparent access to the veteran's medical records, but he is a 
forensic specialist and not a physician.  As such, the Board 
accords greater weight to the VA medical opinion.  Dr. 
Netherton is a medical doctor.  The Board does not credit his 
opinion, however, because it is conclusory and 
unsubstantiated.  There is no indication, moreover, that Dr. 
Netherton had access to the record.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence, provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  There is 
overwhelmingly evidence in this case relating the current 
back disorder to the post-service injury, as cited above.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in February 2001, a VA examiner opined 
that the veteran's low back disability was unrelated to 
service.  The medical evidence to the contrary is far less 
persuasive.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  

ORDER

Service connection for right ear hearing loss is granted 
subject to the law and regulations governing the distribution 
of veterans' benefits.

The claim of entitlement to service connection for a low back 
disability is reopened.

Service connection for a low back disability is denied.


REMAND

The veteran has not been properly advised of the provisions 
of VCAA with respect to his claim of entitlement to an 
increased rating for left ear hearing loss.  The VCAA letter 
of March 2001 made reference to only the service connection 
claims.  As such, the veteran must be apprised of his rights 
and responsibilities under veteran to include his and VA's 
respective responsibilities as to furnishing the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the RO should ensure proper 
VCAA notification as described above with respect to the 
other issues on appeal.

The veteran is claiming service connection for a left knee 
disability.  The record, however, does not contain a medical 
examination report and opinion regarding the etiology of any 
extant left knee disability.  Based on a review of the 
evidence, the Board cannot adjudicate the claim absent a 
medical examination and opinion.

The record indicates complaints pertinent to the shoulders 
both during and after service.  The record, however, does not 
contain a medical examination report and opinion regarding 
the etiology of a bilateral shoulder disability, if any.  
Thus, an appropriate medical examination must be scheduled.  
Also, the veteran's hearing testimony reflects that certain 
private medical records regarding the shoulders must be 
obtained.

Finally, a VA examination to diagnose all acquired 
psychiatric disabilities must be scheduled, and the examiner 
must be asked to provide an opinion regarding the etiology of 
any such disability diagnosed.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claims on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
either claim on appeal that are not 
currently of record.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  In particular, 
the veteran is asked to provide the full 
names and addresses of all medical care 
providers who treated his shoulders.  
After securing the necessary release, the 
RO should make reasonable efforts to 
obtain all private medical records not 
already associated with the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he suffers from any left knee or 
bilateral shoulder disabilities.  If so, 
the examiner must provide an opinion 
regarding the etiology of each such 
disorder diagnosed, including whether the 
disabilities can be associated with the 
veteran's service from July 1956 to July 
1976.  A rationale for all conclusions 
must be provided.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he suffers from an acquired 
psychiatric disability.  If any such 
disability is diagnosed, an opinion 
regarding etiology should be provided, 
including whether the disorder (if any) 
can be associated with the veteran's 
service from July 1956 to July 1976.  A 
rationale for all conclusions must be 
stated.  The claims folder, including all 
existing service medical records, must be 
made available to the examiner for review 
in conjunction with the examination.  In 
the report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky, supra.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



